DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2011/0084291 A1; hereinafter “Jeong”) in view of Kim et al. (US 2021/0074945 A1; hereinafter “Kim”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Jeong teaches a display device comprising: a first pixel area (a pixel area having 71) and a tandem pixel area (a pixel area having 73) adjacent to each other (paragraphs 50-57); in the first pixel area: a first pixel electrode (710 of 71) (paragraphs 50-52); and a first organic light emitting layer (720 of 71) which emits light having a first color (red R) (paragraphs 55-57); in the tandem pixel area: a tandem pixel electrode (710 of 73) in a same layer as the first pixel electrode (paragraphs 50-52); a tandem organic light emitting layer (720 of 73) which emits light having a second color (blue B) different from the first color (paragraphs 55-57); a capping layer (410) including: in the first pixel area, a first capping layer (411) corresponding to the first organic light emitting layer, and in the tandem pixel area, a tandem capping layer (413) corresponding to both the first tandem organic light emitting layer and the second tandem organic light emitting layer (paragraphs 59-62); and a common electrode (730) between the first capping layer and the first organic light emitting layer and between the tandem capping layer and the tandem organic light emitting layer (paragraphs 50-52), wherein each of the first capping layer and the tandem capping layer has a thickness, and the thickness of the tandem capping layer is smaller than the thickness of the first capping layer (paragraphs 59-62).
Jeong does not explicitly disclose that the tandem organic light emitting layer comprises a first tandem organic light emitting layer and a second tandem organic light emitting layer.  Jeong discloses that the organic light emitting diode 70 is not limited and may be modified by a person skilled in the art (paragraph 59).  Kim teaches a display device (fig. 22), which is in the same filed of endeavor to that of Jeong, comprising: a tandem pixel electrode, comprising: a first tandem organic light emitting layer (233a) which emits light having a second color (Blue); and a second tandem organic light emitting layer (237a) which faces a tandem pixel electrode (1100) with the first tandem organic light emitting layer therebetween and emits light having the second color in order to improve color efficiency (Fig. 22 and paragraphs 255-266).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Jeong with that of Kim in order to improve color efficiency.
Regarding Claim 2, Jeong teaches wherein the first capping layer and the tandem capping layer include a same material (paragraph 62).
Regarding Claim 3, Jeong teaches wherein the first capping layer and the tandem capping layer include an organic material (paragraph 62, organic material).
Regarding Claim 4, the combined teaching of Jeong and Kim teaches further comprising: a first hole transfer layer (a HTL) between the first pixel electrode and the first tandem organic light emitting layer and between the tandem pixel electrode and the first tandem organic light emitting layer (Jeong, paragraphs 55-57); and in the tandem pixel area, a second hole transfer layer (HTL2 of BE) between the first tandem organic light emitting layer and the second tandem organic light emitting layer (Kim, fig. 22).
Regarding Claim 5, the combined teaching of Jeong and Kim teaches further comprising: in the tandem pixel area, a first electron transfer layer (ETL1 of BE) between the first tandem organic light emitting layer and the second hole transfer layer (Kim, fig. 22); and a second electron transfer layer (ETL2) between the second tandem organic light emitting layer and the common electrode and between the first organic light emitting layer and the common electrode (Jeong, paragraphs 55-57, ETL of 720 and Kim, fig. 22, ETL2 of BE).
Regarding Claim 6, Kim teaches further comprising in the tandem pixel area a charge generation layer (235 of BE) between the first electron transfer layer and the second hole transfer layer (paragraph 266).
Regarding Claim 7, Kim teaches wherein the second hole transfer layer, the first electron transfer layer and the charge generation layer of the tandem pixel area are spaced apart from the first pixel area (a pixel area for RE) (Kim, fig. 22).
Regarding Claims 8-9, Jeong teaches further comprising an encapsulation layer (210) in each of the first pixel area and the tandem pixel area (paragraphs 66).  While the combined teaching of Jeong and Kim does not explicitly disclose a stacked configuration of the encapsulation layer, it would have been obvious to one of ordinary skill in the art to form the encapsulation stack comprising a first inorganic film, an organic film, and a second inorganic film as a well-known encapsulation stack configuration, wherein the first and second inorganic films are formed of readily available inorganic material such as silicon oxide and/or silicon nitride in order to protect the underlying layers.    
Regarding Claim 10, Jeong teaches further comprising: a second pixel area (a pixel area having 72) between the first pixel area and the tandem pixel area; in the second pixel area: a second pixel electrode (710 of 72) in a same layer as the first pixel electrode and the tandem pixel electrode; and a second organic light emitting layer (720 of 72) which emits light having a third color (Green G) different from the first color and the second color; within the capping layer, a second capping layer (412) which corresponds to the second organic light emitting layer and has a thickness; and the common electrode further between the second capping layer and the second organic light emitting layer (fig. 1 or fig. 6).
Regarding Claim 11, Jeong teaches wherein the thickness of the first capping layer is the same as the thickness of the second capping layer (fig. 6 and paragraph 86).
Regarding Claim 12, Jeong teaches wherein the thickness of the first capping layer, the thickness of the second capping layer and the thickness of the tandem capping layer are different from each other (fig. 1 and paragraph 60).
Regarding Claim 13, Jeong teaches wherein the thickness of the first capping layer and the thickness of the second capping layer are both greater than the thickness of the tandem capping layer (fig. 1).
Regarding Claim 14, Jeong teaches	 wherein the first color is red, the second color is blue and the third color is green (fig. 1).
Regarding Claim 15, referring to at least Fig. 1 and related text, Jeong teaches a display device comprising: a first light emitting diode (71); a tandem light emitting diode (73) adjacent to the first light emitting diode (paragraphs 50-57); and a capping layer (410) which corresponds to each of the first light emitting diode and the tandem light emitting diode and has a thickness (paragraphs 59-62), wherein the first light emitting diode comprises in order toward the capping layer a first pixel electrode (710 of 71), a first hole transfer layer (a hole transporting layer HTL of 720 of 71), and a first organic light emitting layer (an organic light emitting layer of 720 of 71) (paragraphs 55-57), the tandem light emitting diode comprises in order toward the capping layer a tandem pixel electrode (710 of 73), the first hole transfer layer (a HTL of 720 of 73), a tandem organic light emitting layer (an organic light emitting layer of 720 of 71), and wherein the thickness of the capping layer corresponding to the tandem light emitting diode is smaller than the thickness of the capping layer corresponding to the first light emitting diode (paragraphs 59-62).
Jeong does not explicitly disclose that the tandem organic light emitting layer comprises a first tandem organic light emitting layer and a second tandem organic light emitting layer.  Jeong discloses that the organic light emitting diode 70 is not limited and may be modified by a person skilled in the art (paragraph 59).  Kim teaches a display device (fig. 22), which is in the same filed of endeavor to that of Jeong, comprising: a tandem pixel electrode (1100), a first hole transfer layer (a HTL of BE), a first tandem organic light emitting layer (233a), a first electron transfer layer (ETL1 of BE), a second hole transfer layer (HTL2 of BE), and a second tandem organic light emitting layer (237a) in order to improve color efficiency (Fig. 22 and paragraphs 255-266).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Jeong with that of Kim in order to improve color efficiency.
Regarding Claim 16, the combined teaching of Jeong and Kim teaches further comprising: in a direction along the capping layer, a second light emitting diode (72) between the first light emitting diode and the tandem light emitting diode, the second light emitting diode including in order toward the capping layer, a second pixel electrode (710 of 72), the first hole transfer layer, and a second organic light emitting layer (720 of 72) (Jeong, fig. 1), and within the display device a number of the first light emitting diode, a number of the second light emitting diode and a number of the tandem light emitting diode, wherein within the display device the number of the first light emitting diode, the number of the second light emitting diode and the number of the tandem light emitting diode are the same (Jeong, fig. 1 and paragraph 50 and Kim, fig. 1, each of emission portions E having R, G, B emission portions).
Regarding Claim 17, Jeong teaches wherein the capping layer corresponds to the second light emitting diode and has a thickness, and the thickness of the capping layer corresponding the tandem light emitting diode is smaller than the thickness of the capping layer corresponding to the first light emitting diode and is smaller than the thickness of the capping layer corresponding to the second light emitting diode (fig. 1 or fig. 6).
Regarding Claim 18, Jeong teaches wherein the thickness of the capping layer corresponding to the first light emitting diode is the same as the thickness of the capping layer corresponding to the second light emitting diode (fig. 6 and paragraph 86).
Regarding Claim 19, Jeong teaches wherein the thickness of the capping layer corresponding to the first light emitting diode and the thickness of the capping layer corresponding to the second light emitting diode are different from each other (fig. 1 and paragraph 60).
Regarding Claim 20, Kim teaches wherein within the tandem light emitting diode: each of the first tandem organic light emitting layer and the second tandem organic light emitting layer emits light having a color (Blue), and the first tandem organic light emitting layer emits light having a same color as the second tandem organic light emitting layer (fig. 22 and paragraphs 263-264).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829